Citation Nr: 9908541	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-07 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted the veteran service 
connection and assigned him a noncompensable evaluation for 
PTSD.  By rating decision dated March 1998, the RO increased 
the evaluation assigned for the veteran's PTSD to 10 percent.

The Board notes that in November 1998, the veteran submitted 
additional evidence in support of his claim.  This additional 
evidence was not submitted within a period of ninety days 
following the mailing of notice to the appellant that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  As such, the Board may not accept it absent the 
submission of a motion demonstrating that there was good 
cause for the delay.  38 C.F.R. § 20.1304(b) (1998).  In this 
case, the additional evidence submitted was not accompanied 
by a motion requesting acceptance based on good cause.  
Accordingly, pursuant to 38 C.F.R. § 20.1304(b)(1), the Board 
will not consider the additional evidence in adjudicating 
this claim.  Rather, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's PTSD has not been shown to cause occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1997); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the 
evaluation assigned for his PTSD does not adequately reflect 
the severity of his PTSD symptomatology, and that it should 
be increased based on the assignments of GAF scores of 60 to 
75 within the last four years.  The preliminary question 
before the Board, however, is whether the veteran has 
submitted a well-grounded claim, and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  As the veteran has alleged that his PTSD 
has worsened, the Board finds that the veteran has presented 
a claim that is well grounded.  The Board also is satisfied 
that all relevant facts have been properly developed, and 
that all available evidence necessary for an equitable 
disposition of this appeal has been obtained.  Therefore, no 
further assistance to the veteran is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1997); 38 C.F.R. Part 4 (1998).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Diagnostic Code 9411 provides that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

By rating decision dated in February 1998, the RO granted the 
veteran service connection for PTSD.  A noncompensable 
evaluation was assigned for that disorder based on a November 
1997 report of VA examination showing a GAF score of 75, 20 
percent of which the examiner attributed to PTSD and 80 
percent of which he attributed to depression.  In March 1998, 
the RO revised its prior decision, indicating that because 
the examiner noted some degree of PTSD in November 1997, a 10 
percent evaluation was warranted.

According to letters written by the veteran's father, mother 
and sister, since the veteran returned from Vietnam, he had 
had sleeping difficulties and was unable to get along with 
others or to sustain a job.

In November 1994, the veteran entered an alcohol treatment 
program.  He reported that the precipitating event that led 
to his admission was the danger of losing his job.  During 
treatment, the veteran was assigned GAF scores of 70 (within 
last year) and 60 (time of admission), but PTSD was never 
diagnosed.  In fact, the veteran's PTSD was not diagnosed 
until August 1997, during an outpatient visit.  

In August 1997, the veteran sought private treatment for an 
inability to get along with others and binge drinking.  He 
reported intrusive thoughts of Vietnam.  The examining 
physician diagnosed PTSD and alcohol dependence and 
prescribed Prozac.  

On VA general examination in November 1997, the veteran 
reported that he had been unemployed since 1996, and that he 
often lost jobs because he could not get along with other 
people.  The examiner noted that the veteran appeared 
depressed.  On VA PTSD examination the same month, the 
veteran reported panic attacks, sleeping difficulties, 
nightmares, and cold sweats with feelings of panic.  
Objectively, he was friendly and oriented to person, place 
and time, but had some degree of impairment in immediate 
recall.  He talked about startling easy on wrong approaches 
and having a tendency to fight if approached in the wrong 
manner.  He had no problem with basic daily activities and no 
delusions, hallucinations or suicidal or homicidal thoughts.  
He had logical, appropriate, sequential thought processes and 
showed insight into his problem.  The examiner diagnosed 
major depression, PTSD and a history of polysubstance abuse 
and assigned a GAF score of 75 (within the last year and 
current).  He concluded that the GAF score was 80 percent 
attributable to depression and 20 percent attributable to 
PTSD.

The Board recognizes that the veteran's disability may 
require reratings in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
That notwithstanding, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In light of the foregoing, and acknowledging that 
the above evidence must be applied to the rating criteria 
that are most favorable to the veteran, see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for PTSD.  

The medical evidence of record reflects that the veteran 
startles easy and has sleeping difficulties, impaired 
immediate recall, and on some occasions, a tendency to fight.  
The VA examiner who evaluated the veteran in November 1997 
indicated that the veteran's PTSD symptoms were responsible 
for 20 percent of a GAF score of 75.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (which was adopted 
by the VA at 38 C.F.R. § 4.125), a score of 75 represents 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  The veteran's representative asserts that an 
evaluation in excess of 10 percent is warranted based on the 
1994 GAF score of 60; however, that score was not based on 
PTSD, but rather on a diagnosis of alcohol dependence.

Clearly, based on the aforementioned findings, the schedular 
criteria for an evaluation in excess of 10 percent have not 
been met.  The veteran's PTSD has not been shown to cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  According to 
the veteran, he has not been able to maintain jobs because he 
can not get along with other people, not because he is unable 
to perform.  Moreover, in 1994, for treatment purposes, the 
veteran reported that he needed help with his alcohol 
dependence because it, not PTSD, was threatening his job.  

While the veteran reported sleeping difficulties and panic 
attacks in 1997, the examiner indicated that those symptoms 
were due to depression and PTSD, and that collectively they 
caused no more than slight impairment.  As the evidence does 
not show that that the veteran's PTSD symptoms, alone, result 
in an occasional decrease in work efficiency or in 
intermittent periods of inability to perform occupational 
tasks, a higher evaluation for PTSD is not warranted. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
PTSD.  Therefore, his claim must be denied.



ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

.




- 8 -


